B 2100A (Form 2100A) (12/15)
UNITED STATES BANKRUPTCY COURT
Eastern District of Wisconsin

In re Anthony Earl Jones, Sr. ; Case No. _17-20014

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111 (a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association, as Trustee of
the FW Series | Trust

U.S. Bank Trust, N.A., as Trustee for LSF10 Master
Participation Trust

 

 

Name of Transferee

Name and Address where notices to transferee
should be sent:

c/o SN Servicing Corporation

323 Fifth Street

Eureka, CA 95501
Phone: 800.603.0836

Last Four Digits of Acct #: 4985

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

Name of Transferor

Court Claim # (if known): 6
Amount of Claim: $105,190.70
Date Claim Filed: 05/03/2017
Phone:

 

Last Four Digits of Acct. #: 8655

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge and belief.

By: /s/ Jon J. Lieberman
Transferee/Transferee’s Agent

 

Date:__07/31/2020

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

Case 17-20014-kmp Doc46 Filed 07/31/20 Page1of1
